COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00021-CV


ELIZABETH A. FLACK-BATIE AND                                     APPELLANTS
LISA A. BATIE

                                       V.

JOHN H. BATIE & JHB CONSULTING,                                    APPELLEES
JOHN J. BATIE, ERIC C. BATIE &
SOUND FACTORY SYSTEMS LLC,
AND U-HAUL CO. OF FORT WORTH


                                    ----------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                   ----------
      Appellants filed a notice of appeal on January 4, 2011, purporting to

appeal a December 28, 2010 judgment or order of the trial court on a motion to

extend post-judgment deadlines. We sent a letter on January 21, 2011, noting

our concern that we may not have jurisdiction because there is no final judgment

      1
      See Tex. R. App. P. 47.4.
or order to appeal. We also expressed our concern that we addressed the same

issue in our prior dismissal of the parties’ appeal. See Flack-Batie v. Batie, No.

02-10-00269-CV, 2010 WL 3834653 (Tex. App.—Fort Worth Sep. 30, 2010, no

pet.) (mem. op.). We requested that any party desiring to continue the appeal file

a response showing grounds for continuing the appeal. In response, Appellants

filed an amended notice of appeal on February 8, 2011, appealing the same

motion to extend post-judgment deadlines and the July 1, 2010 order dismissing

Appellants’ motion to reinstate for want of jurisdiction. Appellants also filed in

response a “Request for Judicial Notice and Motion for Leave to Reconsider

Recall for Good Cause.”

      As we stated in our January 21, 2011 letter, we previously addressed their

motion to reinstate in our dismissal in cause number 02-10-00269-CV. In that

dismissal, we noted that the motion was filed out of time. See Tex. R. Civ. P.

165a(3), 329b(d); Flack-Batie, 2010 WL 3834653, at *1. Appellants’ August 3,

2010 notice of appeal was untimely, and Appellants’ February 8, 2011 notice of

appeal is likewise untimely to the extent Appellants attempt to appeal the trial

court’s order on their motion to reinstate.       See Tex. R. App. P. 26.1(a)(3)

(providing that a notice of appeal is generally due within thirty days after the

judgment is signed but that a timely filed motion to reinstate extends the filing

deadline to ninety days after the judgment is signed). This court, therefore, has

no jurisdiction to address that order. See Tex. R. App. P. 25.1, 26.1 (providing

that appellate courts have jurisdiction over timely filed notices of appeal).




                                      2
       In their “Request for Judicial Notice and Motion for Leave to Reconsider

Recall for Good Cause,” Appellants argue that their motion to reinstate was

timely filed and therefore extended the deadline to file a motion to extend post-

judgment deadlines. We have held that their motion to reinstate was not timely

filed, and thus, the deadline was not extended. See Tex. R. App. P. 26.1(a)

(stating that the appellate deadline is extended by the timely filing of a motion to

reinstate).    Appellants’ motion to extend post-judgment deadlines was filed

October 19, 2010, after the trial court’s plenary power had expired. See John v.

Marshall Health Servs., 58 S.W.3d 738, 741 (Tex. 2001) (holding that a motion to

extend post-judgment deadlines under Rule 306a must be filed before the

expiration of the trial court’s jurisdiction). We are without jurisdiction to review a

motion filed in the trial court after that court's plenary power has expired. See

Clewis v. Safeco Ins. Co. of Am., 287 S.W.3d 197, 203 (Tex. App.—Fort Worth

2009, no pet.) (noting the appellate court had no jurisdiction over untimely motion

filed in the trial court).

       Because we have no jurisdiction to address either motion in Appellants’

notice of appeal, we deny all pending requests for relief, and we dismiss this

appeal for want of jurisdiction.


                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: April 21, 2011




                                      3